EXHIBIT 99.1 Date: February 1, 2011 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: TRANSCANADA CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual Meeting Record Date for Notice of Meeting : 01-03-2011 Record Date for Voting (if applicable) : 01-03-2011 Beneficial Ownership Determination Date : 01-03-2011 Meeting Date : 29-04-2011 Meeting Location (if available) : CALGARY, AB Voting Security Details: Description CUSIP Number ISIN COMMON
